Title: To George Washington from Jonathan Williams, 28 December 1795
From: Williams, Jonathan
To: Washington, George


          
            Sir.
            Mount pleasant [Pa.] December 28. 1795.
          
          It has been suggested to me, by Friends on whose Judgment & Sincerity I have reason to rely, that my long habits of Business, especially during ten Years Residence in Europe, render me a fit Person to serve my Country where the Investigation of complicated Accounts is the Object; and I feel a conscious assurance that a strict Scrutiny into my Character would not do me an Injury.
          I hope this Frankness will not appear like vain self applause, for it is only on Grounds of the compleat Adaption of the Person to the office, that an Appointment of this sort could be expected.
          With these Impressions I am induced to submit my Name to

your Consideration for one of the American Commissioners to ascertain Brittish Claims in this Country under the Treaty lately ratified; and as impartiality is doubtless an essential Requisite, it may not be improper to assure you that I do not owe a shilling to any Subject of Great Britain in the World. My Situation, Sir, is above pecuniary Necessity, but as that Situation is derived from a Source, incident to my marriage, I wish to keep the property in a compact and increasing State for the Benefit of my Children, while I obtain present Support by my own Exertions: And as I have taken a Tennant on my Farm, I have before me a prospect of more Leisure than is consistent with an active Disposition.
          Presuming on your Indulgence to excuse any unintentioned impropriety in this address I remain With the greatest Veneration & Respect Sir Your most faithfull & obedient Servant
          
            Jona. Williams
          
        